—Appeal from a judgment of Cattaraugus County Court (Himelein, J.), entered August 6, 2001, convicting defendant upon his plea of guilty of attempted assault in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted assault in the first degree (Penal Law §§ 110.00, 120.10 [1]). Defendant contends that his plea was not knowingly and voluntarily entered because County Court failed to advise him prior to entry of the *1030plea that he would be subject to a period of postrelease supervision. Because defendant failed to move to withdraw his plea or to vacate the judgment of conviction on that’’ground, he has not preserved his contention for our review (see People v Perillo, 300 AD2d 1097 [2002]; People v Moore, 300 AD2d 1085 [2002]; People v Kazmirski, 299 AD2d 826 [2002]). Defendant’s motion to set aside the sentence pursuant to CPL 440.20 did not preserve that contention for our review inasmuch as the motion addressed only the validity of the sentence imposed. We further conclude that the valid waiver by defendant of the right to appeal encompasses his contentions concerning the factual sufficiency of the plea allocution (see People v Loewel, 302 AD2d 933 [2003]; People v Dewitt, 295 AD2d 937 [2002], lv denied 98 NY2d 709, 767 [2002]; People v Zimmerman, 219 AD2d 848 [1995], lv denied 88 NY2d 856 [1996]) and the severity of the sentence (see People v Lococo, 92 NY2d 825, 827 [1998]; People v Bunn, 302 AD2d 924 [2003]; Dewitt, 295 AD2d at 937-938; Zimmerman, 219 AD2d at 848). Finally, the court substantially complied with the requirements of CPL 400.21 in sentencing defendant as a predicate felony offender (see People v Ford, 157 AD2d 992 [1990], lv denied 75 NY2d 919 [1990]; People v Graham, 67 AD2d 172, 179 [1979]; cf. People v Snyder, 105 AD2d 553 [1984]). Present — Wisner, J.P., Hurlbutt, Scudder, Kehoe and Lawton, JJ.